DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on December 16, 2020 in which claims 1-11 are presented in independent form.

Status of Claims
	Claims 1-11 are pending in which claims 1 and 7 are presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pocket" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner will interpret the limitation as “a pocket”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Regarding Claim 1, the limitations of “along a medial centerline of a wearer’s torso between the breasts” (lines 4-5) and “along a lateral side of the wearer’s torso” (line 6) positively claims the human anatomy.  The examiner recommends to claim these limitations with functional language instead, (e.g. “configured to” or “adapted to”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barg (US 3,518,998).
	Regarding Claim 1, Barg discloses of a brassiere (see Figures 1-2), comprising:
	a left cup (via 10, note left side) and a right cup (via 10, note right side) formed of a fabric material dimensioned to contain a breast of a wearer (see Figures 1-2, Col. 1, lines 62-69), each of the left cup and the right cup having, a top edge (via edges of 20-21), a bottom edge (19), a medial edge (see diagram below) and a lateral edge (see diagram below), the medial edge oriented along a medial centerline of a wearer’s torso between the breasts (see diagram below, see Figures 1-2), and the lateral edge oriented along a lateral side of the wearer’s torso, when worn (see diagram below, see Figures 1-2),
	a bridge element (12) interconnecting the medial edge of each of the left cup and the right cup (see Figures 1-2);
	a lateral support band (via 11) interconnecting the lateral edge of each of the left cup and the right cup (see Figures 1-2), the lateral support band dimensioned to extend around the wearer's torso (see Figure 1); and
	a pocket (23) formed by a pocket panel (18) attached within at least one of the left cup and the right cup (see Figures 2-4, Col. 2, lines 10-25), a pocket opening (via opening between 20 & 21 when 22 is unzipped, see Figures 2-4) extends along the top edge (via edges of 20-21), the pocket opening (via opening between 20 & 21 when 22 is unzipped, see Figures 2-4) provides access to an interior compartment (via area of numeral “23” in Figures 3-4) of the pocket (23), (Figures 1-4, Col. 1, lines 18-28, 62-71, Col. 2, lines 1-25).

    PNG
    media_image1.png
    637
    620
    media_image1.png
    Greyscale


	Regarding Claims 2-6, Barg discloses the invention as claimed above.  Further Barg discloses:
	(claim 2) a pocket closure (22) extending along the top edge (via edges of 20-21), the pocket closure operable to selectively open or close the pocket opening (via opening between 20 & 21 when 22 is unzipped, see Figures 2-4), (Col. 2, lines 10-25);
	(claim 3), wherein the pocket panel (18) overlays a majority of an inner face of the at least one of the left cup (via 10, note left side) and the right cup (via 10, note right side), see Figure 2;
	(claim 4), wherein the pocket closure (22) further comprises a cooperating fastener (via 22, note a zipper, Col. 2, lines 10-25);
	(claim 5), wherein the cooperating fastener is a zipper (via 22, Col. 2, lines 10-25); 
	(claim 6), wherein the pocket (via 23) is provided in each of the left cup and the right cup (see Figures 1-2), (Figures 1-4, Col. 1, lines 18-28, 62-71, Col. 2, lines 1-25).

	Regarding Claim 7, Barg discloses of a brassiere cup (10, note right side), comprising:
	a cup (via 17 of 10) having, a top edge (via edge of 20), a bottom edge (19), a medial edge (note diagram above) and a lateral edge (note diagram above), the cup formed of a fabric material dimensioned to contain a breast of a wearer (see Figures 1-2, Col. 1, lines 62-69),
	a pocket panel (18) attached to an inner surface of the cup (see Figures 2-4, Col. 2, lines 10-25), the pocket panel defining a pocket opening (via opening between 20 & 21 when 22 is unzipped, see Figures 2-4) that extends along the top edge (via edges of 20-21) of the cup (see Figure 2), the pocket opening (via opening between 20 & 21 when 22 is unzipped, see Figures 2-4) providing access to an interior compartment (via area of numeral “23” in Figures 3-4) of the pocket (23) between the pocket panel (18) and the cup (via 17 of 10), see Figures 2-4, (Figures 1-4, Col. 1, lines 18-28, 62-71, Col. 2, lines 1-25).

	Regarding Claims 8-11, Barg discloses the invention as claimed above.  Further Barg discloses:
	(claim 8), further comprising: a pocket closure (22) extending along the top edge (via edge of 20) of the cup (via 17 of 10) and a corresponding top edge (via edge of 21) of the pocket panel (18), the pocket closure (22) operable to selectively open or close the pocket opening (via opening between 20 & 21 when 22 is unzipped, see Figures 2-4), (Col. 2, lines 10-25);
	(claim 9), wherein the pocket panel (18) overlays a majority of the inner surface of the cup (via 17 of 10), see Figure 2;
	(claim 10), wherein the pocket closure (22) further comprises a cooperating fastener (via 22, note a zipper, Col. 2, lines 10-25);
	(claim 11), wherein the cooperating fastener is a zipper (via 22, Col. 2, lines 10-25), (Figures 1-4, Col. 1, lines 18-28, 62-71, Col. 2, lines 1-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732